UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6454


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

COURTNEY FLOYD GREGORY, a/k/a Bobby Lee Graves,         a/k/a
Deangelo D. Marsh, a/k/a Marcello N. Williams,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:96-cr-00022-RAJ-I)


Submitted:   June 12, 2012                 Decided:   June 19, 2012


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Courtney Floyd Gregory, Appellant Pro Se. Michael R. Smythers,
Assistant  United   States  Attorney,  Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Courtney    Floyd       Gregory       appeals    the    district     court’s

order    denying   his    18    U.S.C.       § 3582(c)(2)       (2006)         motion   for

reduction of sentence.           We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by     the   district    court.            United     States        v.    Gregory,      No.

4:96-cr-00022-RAJ-I (E.D. Va. Feb. 10, 2012).                         We dispense with

oral    argument   because          the    facts    and   legal       contentions       are

adequately     presented       in    the    materials        before      the   court    and

argument would not aid the decisional process.



                                                                                 AFFIRMED




                                             2